DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/21 has been considered by the examiner.

Drawings
The drawings received on 01/28/21 are acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 8 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Liu et al. (US 2012/0068683 A1).
Liu et al. disclose a current source gate driver with negative voltage in Figures 1-13.


Regarding claim 1. A gate drive device (Figures 2a and 2b) that drives a semiconductor device (Q) constituting an arm in an electric power conversion device, wherein before a turn-off start of a drive arm, in a counter arm, a voltage between one main terminal of the semiconductor device and a gate terminal of the semiconductor device is charged to a voltage value that is larger, in a positive direction, than a negative voltage of a negative gate power supply and smaller than a gate threshold voltage of the semiconductor device (see paragraphs 39, 42-45 and 64).  

Regarding claim 2. The gate drive device according to claim 1, wherein the voltage value is less than zero (see paragraphs 42-45).

Regarding claim 8. A gate drive (Figures 2a and 2b) method comprising: driving a semiconductor device (Q) constituting an arm in an electric power conversion device, wherein before a turn-off start of a drive arm, in a counter arm, a voltage between one main terminal of the semiconductor device and a gate terminal of the semiconductor device is charged to a voltage value that is larger, in a positive direction, than a voltage of a negative gate power supply and smaller than a gate threshold voltage of the semiconductor device (see paragraphs 39, 42-45 and 64).  

Allowable Subject Matter
Claims 9 and 10 are allowed over the cited prior art of record.

Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:
Claim 9 is allowed because the prior art of record fails to disclose or suggest a  power semiconductor module including the limitation “ the second gate drive device, before a turn-off start of the upper arm, charges a voltage between one main terminal of a second semiconductor device constituting the lower arm and a gate terminal of the second semiconductor device to a voltage value that is larger, in a positive direction, than a negative voltage of a second negative gate power supply and smaller than a gate threshold voltage of the second semiconductor device “ in addition to other limitations recited therein.
Claim 10 is allowed because the prior art of record fails to disclose or suggest an electric power conversion device  including the limitation “the second gate drive device, before a turn-off start of the upper arm, charges a voltage between one main terminal of a second semiconductor device constituting the lower arm 39and a gate terminal of the second semiconductor device to a voltage that is larger, in a positive direction, than a negative voltage of a second negative gate power supply and smaller than a gate threshold voltage of the second semiconductor device“ in addition to other limitations recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following is a statement of reasons for the indication of allowable subject matter:  
Claim  3 is allowed because the prior art of record fails to disclose or suggest a  including the limitation “ wherein a series-connected circuit that includes a switching element and a capacitor and that is connected between the one main terminal and the gate terminal is included“ in addition to other limitations recited therein.
Claims 4-7 depend upon allowable subject matter of claim 3.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Examiner has cited particular columns, line numbers and/or paragraphs in thereferences applied to the claims above for the convenience of the applicant. Althoughthe specified citations are representative of the teachings of the art and are applied tospecific limitations within the individual claim(s), other passages and figures may applyas well. 
Additionally, in the event that other prior art is provided and made of record by theExaminer, as being relevant or pertinent to applicant's disclosure but not relied upon.The references are provided for the convenience of the applicant. The Examinerrequest that the references be considered in any subsequent amendments, as they arealso representative of the art and may apply to the specific limitations ofany newly amended claim(s).
It is respectfully requested from the applicant in preparing amendments or responses, to fully consider the references in their entirety as potentially teaching all or part of theclaimed invention, as well as the context of the passage as taught by the prior art and/ordisclosed by the Examiner. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied upon inorder to ensure proper interpretation of the newly added limitations and toverify/ascertain the metes and bounds of the claimed invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077. The examiner can normally be reached 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF D BERHANE/Primary Examiner, Art Unit 2838